 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   COLUMBIA SPORTSWEAR NORTH                          Case No.: 20-CV-709 JLS (JLB)
     AMERICA, INC., an Oregon corporation,
12
                                       Plaintiff,       ORDER GRANTING EX PARTE
13                                                      MOTION FOR WITHDRAWAL OF
     v.                                                 HARRY B. WILSON AND PAUL
14
                                                        BIERLY AS ATTORNEYS FOR
     SEIRUS INNOVATIVE ACCESSORIES,
15                                                      NON-PARTIES SEIRUS
     INC., a Utah corporation; VENTEX CO.,
                                                        INNOVATIVE ACCESSORIES, INC.;
16   LTD., a foreign company; MICHAEL J.
                                                        MICHAEL J. CAREY; WENDY M.
     CAREY, an individual; WENDY M.
17                                                      CAREY; ROBERT (BOB) MURPHY;
     CAREY, an individual; ROBERT (BOB)
                                                        AND SCOTT DENIKE
18   MURPHY, an individual; SCOTT
     DENIKE, an individual; KYUNG-CHAN
19                                                      (ECF No. 355)
     GO, an individual; and MAN-SIK
20   (PAUL) PARK, an individual,
21                                  Defendants.
22
23         Presently before the Court is the Ex Parte Motion for Withdrawal of Harry B. Wilson
24   and Paul Bierly as Attorneys for Non-Parties Seirus Innovative Accessories, Inc.; Michael
25   J. Carey; Wendy M. Carey; Robert (Bob) Murphy; and Scott Denike (collectively,
26   “Seirus”) (“Ex Parte Mot.,” ECF No. 355). Seirus indicates that Plaintiff Columbia
27   Sportswear North America, Inc., does not oppose the Ex Parte Motion, and that Seirus will
28   continue to be represented by its remaining counsel of record at Fish & Richardson PC. Id.

                                                    1
                                                                               20-CV-709 JLS (JLB)
 1   at 3. Good cause appearing, the Court GRANTS Seirus’s Ex Parte Motion. The Clerk of
 2   the Court SHALL TERMINATE Harry B. Wilson and Paul Bierly as counsel of record
 3   for Non-Parties Seirus Innovative Accessories, Inc.; Michael J. Carey; Wendy M. Carey;
 4   Robert (Bob) Murphy; and Scott Denike.
 5         IT IS SO ORDERED.
 6   Dated: May 28, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                           20-CV-709 JLS (JLB)
